internal_revenue_service department of the treastiry significant index no washington dc x20 contact person telephone number ‘in reference to t ep ra t a1 date dec re ruling_request on behalf of the taxpayer subsidiary retirement_plan medical plan this is in reply to a ruling_request as modified made on your behalf by your authorized representative that statutory benefits as defined below are applicable_health_benefits under sec_420 of the internal_revenue_code_of_1986 the code’ byy k z o o facts the taxpayer is required to pay medical benefits to certain former employees of its subsidiary under the following statutes the coal industry retiree health benefit act of the coal act the black lung benefits act of the black lung act which incorporates certain provisions of the longshore and harbor workers’ compensation act of the longshore act’ collectively the federal black lung law and the illinois workers’ occupational diseases act of the illinois black lung law benefits paid under these statutes are referred to hereinafter as statutory benefits the taxpayer is presently paying alt statutory benefits out of its general assets some of the individuals receiving statutory benefits are also participants in the medical plan sponsored by the taxpayer in general the medical plan excludes services furnished by any government agency including benefits provided under medicaid federal medicare and federal and state black lung legislation for which a beneficiary is eligible or upon proper application would be eligible the retirement_plan provides for the maintenance of an account to provide medical benefits as described in sec_401 of the code the h account the medical benefits provided by the h account are those under the medical plan benefits were paid under the medical plan in through a transfer described in sec_420 of the code to the h account subject_to a receipt of a favorable ruling from the service on this ruling_request the medical plan has been amended to provide that the statutory benefits will be included in the medical plan the taxpayer then intends to make a transfer to the h account as described in sec_420 of the code to provide medical benefits under the medical pian for the year including statutory benefits law internal_revenue_code sec_401 provides that a pension_plan may provide for the payment of benefits for sickness accident hospitalization and medical_expenses of retired employees their spouses and their dependents if certain conditions are met sec_420 provides that if there is a qualified_transfer of any excess_pension_assets of a defined_benefit_plan to a health_benefits_account which is part of such a plan a_trust which is part of such plan shall not be treated as failing to meet the requirements of subsection a or h solely by reason of such transfer sec_420 i provides in pertinent part that a qualified_transfer must meet the use requirements of sec_420 sec_420 provides that any assets transferred to a health_benefits_account in a qualified_transfer shall be used only to pay qualified_current_retiree_health_liabilities for the taxable_year of transfer sec_420 defines the term qualified_current_retiree_health_liabilities with respect to any taxable_year as the aggregate amount that would have been allowable as a deduction to the employer for such taxable_year with respect to applicable_health_benefits provided during such taxable_year if i such benefits were provided directly by the employer and ii the employer used the cash_receipts_and_disbursements_method of accounting sec_420 defines the term applicable_health_benefits to mean health benefits or coverage which is provided i to retired employees who immediately prior to a qualified_transfer are entitled to receive such benefits or coverage upon retirement and who are entitled to pension benefits under the plan and ii to such retired employees’ spouses and dependents the coal act sec_9702 of the coal act established the united mine workers of america combined benefit fund the combined_fund sec_9702 provides that the combined_fund shall be an employee welfare_benefit_plan within the meaning of sec_3 of erisa sec_9703 provides that eligible beneficiaries of the combined_fund will receive health care benefits under a health care services plan sec_9703 provides that eligible beneficiaries of the combined_fund shall receive death_benefit coverage which is identical to the benefits provided under the 1950_umwa_pension_plan or 1974_umwa_pension_plan whichever is applicable on date bsd sec_9704 provides that each operator shall pay to the combined_fund an annual premium equal to the sum of a health benefit premium a death_benefit _ premium and an unassigned beneficiaries premium sec_9704 provides that each operator shall pay to the-combined fund a health benefit premium equal to the product of the per beneficiary premium for the plan_year multiplied by the number of the eligible beneficiaries assigned to such operator under sec_9706 of the coal act the federai black lung law sec_932 of the black lung act provides that certain provisions of the longshore act are applicable to coal mine operators with respect to death or total disability due to pneumoconiosis arising out of employment in a coal mine sec_907 of the longshore act provides that employers shall furnish such medical surgical and other attendance or treatment nurse and hospital service medicine crutches and apparatus for such period as the nature of the injury or the process of recovery may require section of title of the code_of_federal_regulations of the federal coal mine health and safety act of the coal health act provides that an operator shall provide a miner with such medical surgical and other attendance or treatment nursing and hospital services medicine and apparatus for such periods as the nature of the miner's pneumoconiosis and ancillary pulmonary conditions and disability may require section of title of the code_of_federal_regulations of the coal and health act provides that if an operator is liable for the payment of benefits to a miner such operator will notify the miner and the medical_care providers chosen that such operator will be responsible for the cost of services provided to the miner on account of the miner's total disability due to pneumoconiosis lilinois black lung law section ill comp stat provides that if any employee sustains any disablement impairment or disfigurement or dies and his or her disability impairment disfigurement or death is caus6ed by a disease aggravated by an exposure of the employment or by an occupational disease arising out of and in the course of his or her employment such employee or such employee's dependents shall be entitled to compensation medical surgical hospital and rehabilitation care prosthesis burial costs and all other_benefits rights and remedies in the same manner to the same extent and subject_to the same 3s terms conditions and limitations as are now or may hereafter be provided by the llinois workers compensation act for accidental injuries sustained by employees arising out of and in the course of their employment for the purposes of this submission statutory benefits paid under the coal act will be limited to payments under sec_9704 of the coal act coal act payments under sec_9704 and sec_9704 will not be considered statutory benefits for the purposes of this submission statutory benefits paid under federal black lung law and illinois black lung law will be limited to medical benefits that are consistent with the sickness hospitalization and medical_expenses referred to in sec_401 of the code and are consistent with the health benefits described in sec_420 of the code analysis under sec_420 applicable_health_benefits must meet the following three requirements they must be health benefits or coverage such health benefits or coverage must be provided to retired employees who immediately before the qualified_transfer are entitled to receive such benefits or coverage upon retirement such retired employees must be entitled to receive pension benefits under the plan in question statutory benefits include a premium payments for health care coverage under the coal act b medical surgical and other treatment nursing and hospital services medicine and apparatus any other medical service or supply under the federal black lung law and c medical surgical and hospital benefits under the illinois black lung law statutory benefits as defined above are health benefits or coverage within the meaning of sec_420 because the statutory benefits are available to employees who immediately before the transfer are entitled to receive such benefits upon retirement the second requirement of sec_420 is satisfied finally because the individuals entitled to receive the statutory benefits are entitled to receive pension benefits under the retirement_plan the third requirement of sec_420 is satisfied therefore the statutory benefits are applicable_health_benefits under sec_420 this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely nebo p- james e holland jr manager actuarial group tax_exempt_and_government_entities_division
